DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 17, the prior art of record, either singly or in combination, does not discloses or suggests the combination of limitations recited.
Claim 1 recites "forming hole patterns at overlying locations corresponding to pad parts provided in the plurality of buffer layers in the non-display area, to expose the pad parts in a direction opposite to the encapsulation substrate; forming a respective anisotropic conductive films in each of the hole patterns, each of the pad parts being electrically connected to respective circuit films via the respective anisotropic conductive films; and removing the plurality of sacrificial layers in the display area", this feature in combination with the other features of the claim, is not taught by the references of record.
Claim 1 recites " forming a pad part on the at least one buffer layer in the non-display area; removing a portion of the at least one sacrificial layer in the non-display area to expose a first surface of the at least one buffer layer; removing a portion of the at least one buffer layer from the first surface and form a hole pattern within the at least one buffer layer, the hole pattern exposing the pad part; forming an anisotropic conductive film in the hole pattern; forming a circuit film on the first surface of the at least one buffer layer and the anisotropic conductive film, the pad parts being electrically connected to the circuit film via the anisotropic conductive film; and removing the at least one sacrificial layer in the display area", this feature in combination with the other features of the claim, is not taught by the references of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829